Citation Nr: 0218315	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
osteoarthritis with grade I spondylolisthesis of the L5-S1 
with disc space narrowing.

2.  Entitlement to an increased rating for generalized 
anxiety disorder to include dysthymic disorder, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for residuals, 
fracture of the toes, currently evaluated as 
noncompensable.

(Entitlement to an increased rating for residuals of a 
bilateral orchiopexy, currently evaluated as 
noncompensable, will be the subject of a later decision.)

(Entitlement to a total disability rating based on 
individual unemployability, will be the subject of a later 
decision.)




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which denied 
the benefits sought on appeal.

The Board is undertaking additional development on the 
claim of entitlement to an increased rating for residuals 
of a bilateral orchiopexy and entitlement to TDIU, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal in the instant decision 
has been obtained.

2.  There is no evidence of degenerative osteoarthritis 
with grade I spondylolisthesis of the L5-S1 with disc 
space narrowing during the veteran's period of active duty 
service or within one year of his discharge.

3.  The veteran's generalized anxiety disorder to include 
dysthymic disorder, is manifested as no more disabling 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
weekly panic attacks; difficulty understanding complex 
commands; impairment of memory; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

4.  There is no current medical evidence of residuals of a 
fracture of the toes.


CONCLUSIONS OF LAW

1.  Degenerative osteoarthritis with Grade I 
spondylolithesis of the L5-S1 with disc space narrowing 
was not incurred in or aggravated by service, nor is it 
presumed to have so incurred.  38 U.S.C.A. §§  1110, 1154 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2002).	

2.  The criteria for a 50 percent evaluation for 
generalized anxiety disorder, to include dysthymic 
disorder, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.321, Part 4, including 
§ 4.130, Diagnostic Code 9400 (2002). 

3.  The criteria for a compensable evaluation for 
residuals, fracture of the toes, have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.321, Part 4, including § 4.71a, Diagnostic 
Code 5284 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

Initially the Board notes that consideration has been 
given to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)].  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)].  The VCAA is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  Except for provisions 
pertaining to claims to reopen based upon the submission 
of new and material evidence, which are not applicable in 
the instant case, the implementing regulations are also 
effective November 9, 2000.  In this case, the regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].

The current standard of review for all claims is as 
follows.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. 
§ 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  

In the March 2002 statement of the case (SOC), the RO 
denied the veteran's claims on the substantive merits, 
based on the standard of review articulated in this 
decision.  The Board finds, therefore, that the RO has 
adjudicated the veteran's claim under the correct 
standard.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  VA has a duty to notify the claimant 
and his or her representative of any information and 
evidence needed to substantiate and complete a claim.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 [now codified as 
amended at 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002)].  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the 
VCAA have been satisfied with respect to the issues 
addressed in the instant decision.  Review of the record 
shows that in a March 2001 letter and in the August 2001 
and September 2001 VCAA letters, the RO outlined in full 
detail exactly what evidence the veteran needed to submit 
with respect to his claims.  Further, the criteria 
necessary to warrant increased ratings and service 
connection were provided in the March 2002 SOC.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 [now codified at 38 U.S.C.A. § 5103A].  
The veteran's service medical records and service 
personnel records have been associated with the claims 
folder.  VA outpatient treatment records,  private medical 
records, and lay statements have also been obtained.  The 
veteran was afforded recent VA examinations in February 
1999 and October 2001.  

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his claims.  The veteran has not identified, 
and the Board is not aware of, any additional outstanding 
evidence.  In sum, the facts relevant to the veteran's 
claims have been properly developed, and there is no 
further action to be undertaken to comply with the 
provisions of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
("Both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.").  Therefore, 
there is no reasonable possibility that any further 
development could substantiate the claims.  Accordingly, 
the Board will address the merits of the veteran's claims.


I. Entitlement to service connection for degenerative 
osteoarthritis with grade I spondylolisthesis of the L5-S1 
with disc space narrowing.

The veteran contends that he is entitled to service 
connection for degenerative osteoarthritis with grade I 
spondylolisthesis of the L5-S1 with disc space narrowing.
He has not offered any specific contentions in regard to 
his claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or 
personal injury incurred in line of duty or for 
aggravation of a preexisting injury in the active 
military, naval, or air service, during a period of war.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and 
lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 
3.303(a).

To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury. See Pond v. West, 12 Vet. 
App. 341, 346 (1999). Where the determinative issue 
involves a medical diagnosis, competent medical evidence 
is required. This burden may not be met by lay testimony 
because laypersons are not competent to offer medical 
opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from 
that injury. For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. Certain 
chronic disabilities are presumed to have been incurred in 
service if manifest to a compensable degree within one 
year of discharge from service. 38 U.S.C. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim. See 38 C.F.R. § 3.303(b).  
In order for service connection is to be established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.

The pertinent evidence of record is as follows.  Service 
medical records are negative for any complaints of or 
treatment for a back condition, to include degenerative 
osteoarthritis with grade I spondylolisthesis of the L5-S1 
with disc space narrowing.  The veteran's February 1971 
separation examination was also negative for findings or 
diagnoses of a back condition.

An October 1971 VA examination was negative for any 
complaints of back problems.  Likewise, the veteran did 
not relay any complaints regarding his back to the VA 
examiner in November 1972 or November 1976.  X-rays taken 
of the lumbosacral spine in September 1978 found no 
significant abnormalities.

Upon general VA examination in January 1981 the veteran 
complained of being unable to work due to his back.  The 
examiner found that the veteran had low backaches by 
history, but clinical examination revealed no 
abnormalities.  During a separate psychiatric examination, 
also dated in January 1981, the veteran indicated that he 
had been treated for spondylolisthesis.  The veteran was 
afforded a separate orthopedic examination in January 
1981.  The veteran informed the examiner that he had been 
having back problems for about 3 to 4 years. Upon physical 
examination, vertebral alignment was normal. There was no 
paraspinal spasm and no localized tenderness.  Extension, 
lateral bending and rotation were normal.  The veteran's 
gait was normal.  The examiner diagnosed the veteran with 
low back pain, probably secondary to spondylolysis and 
spondylolisthesis.

In an April 1981 hearing regarding non-service connected 
disability pension, the veteran informed the hearing 
officer that he hurt his back five years after service.
A lay statment received in May 1981 from the veteran's 
employer at the saw mill, states that the veteran was 
unable to work everyday due to back pain.  

Private medical records from the Neurosurgical Group dated 
in September 1980 contain a notation that the veteran had 
low back pain for a duration of about two and half years 
when he injured his back lifting at the sawmill.  The 
examiner indicated that the examination of the veteran was 
quite negative. X-rays showed grade one spondylolisthesis 
with a pars interarticularia defect.

In September 1983, the veteran again testified before the 
RO regarding entitlement to non-service connected pension 
benefits.  The veteran stated that he had 
spondylolisthesis, which he knew was mostly due to a 
congenital abnormality.

VA outpatient treatment records dated between April 1983 
and September 1983 are contained in the claims folder.  In 
June 1983, the veteran complained of a recent low back 
sprain.  He informed the examiner that he had a history of 
back problems. He was diagnosed with low back sprain.  In 
July 1983, the veteran again complained of low back pain 
upon lifting.

Upon VA psychiatric examination in December 1983, the 
veteran complained vaguely of back pain.  Outpatient 
treatment records dated between September 1983 and March 
1984, contain complaints of back pain in March 1984.  In 
June 1984, the veteran was afforded an additional VA 
examination.  The veteran informed the examiner that he 
first developed problems with his back about five to six 
years ago, not in service, while working at a sawmill.  
The veteran presented with subjective complaints of low 
back pain.  X-rays of the lumbar spine revealed bilateral 
spondylolisis at L5-S1, which was associated with a slight 
anterior subluxation of L5 on S1. There were pedicles and 
the spinous process was intact.  No nexus opinions were 
provided relating any current back disorder to the 
veteran's period of active duty service.

VA outpatient treatment records dated between August 1996 
and March 1999, contain x-rays dated in February 1999 
which show Grade I spondylolisthesis with degenerative 
disc disease and osteoarthritis of L5-S1 level.  A 
progress note dated in February 1999, contains a diagnosis 
of degenerative joint disease.  No nexus opinions were 
provided.

Upon VA examination in February 1999, the veteran relayed 
a history of a sawmill accident in which his back was 
injured.  He indicated that since the accident he had 
chronic pain in the lumbosacral spine. Physical 
examination of the back was essentially normal.  There 
were some spasms to the paravertebral areas and pain upon 
range of motion.  X-rays showed an unchanged appearance 
since June 1995 of the lumbosacral spine with grade I 
spondylolisthesis with degenerative disc disease and 
osteoarthritis of L5-S1 level.

VA outpatient treatment records dated between June 1997 
and June 2001, note that in August 1999 the veteran 
complained of chronic arthritis pain.  In February 2001, 
he complained of a backache.  In May 2001, the veteran was 
given a lumbosacral corset-type brace.

Private medical records from K.B.P., MD, dated in June 
1998, again relay a history of the veteran injuring his 
back at work while lifting.  The veteran complained of 
chronic back pain.  Dr. K.B.P. concluded that the veteran 
had back pain most likely due to L5 radiculopathy and that 
his spondylolisthesis was a chronic condition without 
symptoms until his industrial accident in April 1998.   A 
nerve conduction and EMG study dated in May 1998, showed 
early denervation activity in L5-S1 myotomes, suggestive 
of L5 and S1 radiculopathy.

Finally the veteran was afforded an additional VA 
examination in October 2001, the veteran informed the 
examiner that he had a sawmill accident in which he 
injured his back.  The veteran was diagnosed with L&S 
spine degenerative arthritis, grade I spondylosis, and 
narrowing of disc space.  

After a careful review of the evidence of record, the 
Board concludes that service connection is not warranted 
for degenerative osteoarthritis with grade I 
spondylolisthesis of the L5-S1 with disc space narrowing.  
In this regard, the veteran's service medical records are 
negative for any diagnoses of a back disorder.  While the 
record contains diagnoses of  Grade I spondylolisthesis 
with degenerative disc disease and osteoarthritis of L5-S1 
level, a nexus has not been established between the 
veteran's period of active duty service.  Moreover, it is 
documented throughout the claims folder that the veteran 
injured his back while working at the sawmill after his 
discharge from service.  Degenerative osteoarthritis is 
also not presumed to be serviced connected, as the first 
x-ray evidence, according to the February 1999 examiner, 
was in June 1995, some 14 years after the veteran's 
discharge from service. See 38 C.F.R. §§  3.307, 3.309.

An additional VA medical examination or medical opinion is 
not necessary to make a decision in the case at bar. See 
38 U.S.C.A. §5103A(d).  As previously stated, there is no 
evidence that the veteran had a back condition in service.  
Further, there is no suggestion contained in the record 
that Grade I spondylolisthesis with degenerative disc 
disease and osteoarthritis of L5-S1 level may be 
associated with the veteran's active military service.  
Thus, there is sufficient evidence to make a decision on 
the claim. Id.

While the veteran himself has stated that his degenerative 
osteoarthritis with grade I spondylolisthesis of the L5-S1 
with disc space narrowing is related to service, the Court 
has made it clear that a lay party is not competent to 
provide probative evidence as to matters requiring 
expertise regarding specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1994).  Consequently, the veteran's lay 
assertion that his current back condition was caused by 
his active service is neither competent nor probative of 
the issue in question. 
For this and the reasons listed above, as the 
preponderance of the evidence is against the veteran's 
claim, it must be denied.


II.  Entitlement to increased ratings for generalized 
anxiety disorder, to include dysthymic disorder, and 
residuals, fracture of the toes. 

Laws and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is 
thus essential in determining the level of current 
impairment that the disability is considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.

A.  Entitlement to an increased rating for generalized 
anxiety disorder to include dysthymic disorder, currently 
evaluated as 30 percent disabling.

The veteran essentially contends that his service 
connected generalized anxiety disorder has increased in 
severity, to include not being able to work around people 
or be in crowds.

The pertinent history is as follows.  In a January 1973 
rating decision, the veteran was granted service 
connection for psychoneurosis, conversion reaction with 
anxiety features, manifested by headaches and tension.  He 
was assigned a 10 percent disability rating from March 
1971.  The veteran's psychoneurosis, conversion reaction 
with anxiety features, was increased to 30 percent 
disabling from November 1980 in a March 1982 rating 
decision.  The Board confirmed the 30 percent rating in 
June 1985.  The veteran filed a claim for an increased 
rating in December 1998.  In a June 1999 rating decision, 
the veteran's nervous condition was re-characterized as 
generalized anxiety disorder to include dysthymic 
disorder.  The 30 percent disability evaluation was 
continued.  The veteran did not appeal. See 38 C.F.R. 
§ 20.302(a).  The veteran again filed for an increased 
rating in February 2001.  The RO continued the 30 percent 
rating in a January 2002 rating decision.  The veteran 
disagreed and initiated the instant appeal.

The veteran's generalized anxiety disorder, to include 
dysthymic disorder, is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 9400, as 30 percent disabling. 
Under diagnostic code 9400, a 50 percent rating is 
warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; pain attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships. See 38 C.F.R. 
§ 4. 130.  

The Board has thoroughly reviewed the pertinent evidence 
of record and after careful consideration finds that the 
veteran's generalized anxiety disorder, to include 
dysthymic disorder, more nearly approximates the criteria 
for the next higher 50 percent disability evaluation. See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, VA outpatient 
treatment records show that the veteran sought psychiatric 
treatment.  In March 2000, psychiatric progress notes show 
that while alert and oriented, the veteran's clothes were 
extremely soiled, which was unusual for the veteran.  In 
November 2000, the veteran's affect was constricted.  In 
February 2001, the veteran was assigned a Global 
Assessment of Functioning Scale Score (GAF) of 45, which 
according to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), is indicative 
of serious symptoms or any serious impairment in social, 
occupations, or school functioning.   In June 2001, the 
veteran was again assigned a GAF of 45.  The veteran 
complained of paranoia and his affect was blunted.  He was 
alert and oriented.  He denied suicidal ideation.  
Grooming and hygiene were adequate.

The veteran was afforded a VA examination in October 2001, 
at that time the veteran complained of being unable to be 
around people.  The veteran indicated that he has a house 
referred to as his cave, which he reports spending 1 to 2 
weeks at a time in until he is comfortable enough to be 
around people again.  He informed the examiner that he 
once spent over 3 months in his 'cave'.   He indicated 
that he didn't see much of a future.  When asked about 
suicidal ideation, the veteran stated, "dying doesn't 
bother me. I wish I wasn't around anymore."  The veteran 
admitted to hearing voices in the past and hearing his 
name being called when no one was around.  Upon mental 
status examination, attention and concentration were 
moderately compromised and insight and judgment were 
considered fair at best.  The veteran was alert and 
oriented.  His speech was clear, coherent, and goal 
directed.  He denied active suicidal thoughts or homicidal 
thoughts.  The examiner diagnosed the veteran with 
generalized anxiety disorder and dysthymic disorder.  The 
veteran was assigned a GAF of 45 to 50.   The examiner 
found the severity of the veteran's psychosocial stressors 
to be moderate to severe.  The examiner concluded that the 
veteran's anxiety was to the point that he isolated 
himself even from his own house.

Finally, VA outpatient treatment records dated in March 
2002 indicate that the veteran evidenced generalized 
paranoid ideation and suicidal ideation without intent or 
plan.   He was alert and oriented times three.  His 
thought processes were relevant and logical.  His 
concentration was unimpaired and cognitive functioning 
appeared intact.   His judgment and insight appeared fair.  
He was assigned a GAF of 55, which according to the DSM-IV 
is indicative of moderate symptoms or moderate difficulty 
in social or occupational functioning.

While a 50 percent rating is warranted, there is no 
evidence of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; spatial disorientation; impaired 
impulse control; or neglect of personal appearance and 
hygiene to warrant a 70 percent. See  38 C.F.R. § 4.130.  
While passive suicidal ideation was noted, the veteran was 
without intent or plan.  The veteran's difficulty in 
establishing and maintaining effective work and social 
relationships and panic attacks are reflected in the 50 
percent rating. Id.  The most recent evidence of record 
indicated a decrease in the veteran's psychiatric symptoms 
from severe to moderate as reflected in the GAF of 55 in 
Mach 2002.  In summary, the veteran's generalized anxiety 
disorder, to include dysthymic disorder more nearly 
approximates the criteria for a 50 percent disability 
rating. See 38 C.F.R. § 4.7.  Thus, the veteran's claim 
for an increased rating is denied.

B. Entitlement to an increased rating for residuals, 
fracture of the toes, currently evaluated as 
noncompensable.

The veteran essentially contends that he is entitled to an 
increased rating for residuals of a fracture of the toes. 
The veteran was originally granted service connection in a 
January 1972 rating decision.  He was assigned a 
noncompensable evaluation, which has been in effect since 
March 1971.  The veteran filed a claim for an increased 
rating in February 2001.  In a January 2002 rating 
decision, the noncompensable evaluation was continued.  
The veteran disagreed with the decision and initiated the 
instant appeal.
 
The veteran's residuals of a fracture of the toes, is 
currently rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, as 0 (zero) percent disabling. Under 
diagnostic code 5284, a 10 percent rating is warranted for 
moderate foot injuries. See 38 C.F.R. § 4.71a.  

The Board has thoroughly reviewed the pertinent evidence 
of record and after careful consideration finds that the 
veteran's residuals, fracture of the toes, more nearly 
approximates the criteria for the currently assigned 0 
(zero) percent disability evaluation. See 38 C.F.R. 
§§ 4.3, 4.7.  In this regard, VA outpatient records dated 
between June 1997 and June 2001 are negative for any 
complaints or findings regarding residuals of a fracture 
of the toes.   

Upon VA examination in October 2001, the veteran did not 
have any complaints regarding his toes. The examiner noted 
a history of fracture to the toes and found range of 
motion of the toes, and visualization, were within normal 
limits.  There was no discomfort noted.  During 
neurological examination, the examiner noted that there 
was slight decreased in the strength to the right great 
toe which was probably associated more with the veteran's 
back.   The veteran had some difficulty standing on his 
toes, but this was associated with the veteran's back and 
not his feet.  The examiner concluded, that the veteran 
had a history of trauma of fractured toes, with no 
residuals noted.  X-rays taken of the bilateral feet 
showed no fracture or dislocation.   

Finally, VA outpatient treatment records dated between 
August 2001 and March 2002 are devoid of any complaints, 
diagnoses, or treatment for residuals of fracture of the 
toes.

The Board has also looked to other analogous diagnostic 
criteria in order to assign a higher evaluation.  There is 
no evidence of a moderate malunion or nonunion of the 
tarsal or metatarsal bones to warrant a 10 percent rating 
under diagnostic code 5283. See 38 C.F.R. § 4.71a.  
Similarly, there is no evidence of hammer toes, all toes, 
unilateral without claw foot to warrant a 10 percent 
rating under diagnostic code 5282 or metatarsalgia, 
anterior (Morton's disease), unilateral or bilateral, to 
warrant a 10 percent rating under diagnostic code 5279. 
Id.  Therefore, the veteran's claim for an increased 
rating is denied.

Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
generalized anxiety disorder, to include dysthymic 
disorder, and residuals, fracture of the toes, and their 
effects on the veteran's earning capacity and ordinary 
activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Should 
the veteran's disability picture change in the future, he 
may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of 
evaluations other than those noted above.  

The evidence does not reflect that application of the 
regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand these matters 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to service connection for degenerative 
osteoarthritis with grade I spondylolisthesis of the L5-S1 
with disc space narrowing is denied.

Entitlement to an increased rating for generalized anxiety 
disorder to include dysthymic disorder, currently 
evaluated as 30 percent disabling, is denied.

Entitlement to an increased rating for residuals of a 
fracture of the toes, currently evaluated as 
noncompensable, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

